In re Brock, Barbara; Brock, James; applying for supervisory and/or remedial writs; Parish of Washington, 22nd Judicial District Court, Div. “E”, Nos. 59570, 57994; to the Court of Appeal, First Circuit, No. CW88-0101.
Granted. The ruling of the Court of Appeal dismissing relator’s application as stale, is reversed. The application was filed within the period fixed by the trial court which had authority to set and to extend time limits under Rule 4-3 of the Uniform Rules-Courts of Appeal. The case is remanded to the Court of Appeal for consideration of the application.